Citation Nr: 0922166	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-18 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits in the amount of $41,759, to include 
the question of whether the overpayment was created properly.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1950 to October 1951.  This matter is before the 
Board on appeal from an August 2006 decision of the Committee 
on Waivers and Compromises (Committee) at the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO), denying the Veteran's request for waiver of 
indebtedness to VA due to an overpayment of aid and 
attendance benefits during VA hospitalization.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matters of recalculation of the remaining debt and 
whether recovery of that debt would be contrary to the 
principles of equity and good conscience are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required 
on his part.


FINDINGS OF FACT

1. A May 1987 rating decision granted the Veteran additional 
aid and attendance under the provisions of 38 U.S.C.A. 
§ 1114(r)(2), effective February 12, 1986.

2. On September 20, 2005, a Hospital Adjustments Audit 
revealed the Veteran had been under VA care from January 27, 
2005 to June 21, 2005; subsequent VA records show he remained 
under VA care until as recently as June 3, 2008.

3. The VA Medical Center (VAMC) did not timely inform the RO 
that the Veteran had been receiving care at U.S. Government 
expense.

4. In February 2006, the RO notified the Veteran that it was 
proposing to reduce his VA compensation benefits based on his 
continuing VA care and told him that he could reduce any 
potential overpayment by asking VA to adjust his payments 
immediately; the Veteran did not respond.

5. In June 2006, the RO notified the Veteran that his 
compensation had been reduced and that an overpayment of 
benefits had been created.

6. The overpayment of compensation benefits from March 1, 
2005, through February 28, 2006, was solely the result of VA 
administrative error; the Veteran's actions did not 
contribute to the creation of that portion of the debt.

7. The overpayment of compensation benefits from March 1, 
2006 through June 30, 2006, was not solely the result of VA 
administrative error; the Veteran had actual knowledge that 
he was receiving additional compensation benefits erroneously 
and he failed to act to prevent continuing overpayment.

8. There is no indication of fraud, misrepresentation, or bad 
faith by the Veteran in the creation of the overpayment from 
March 1, 2006 through June 30, 2006.


CONCLUSIONS OF LAW

1. For the period from March 1, 2005 through February 28, 
2006, the overpayment of compensation benefits was created 
improperly.  38 U.S.C.A. §§ 5112, 5302, 5503 (West 2002 & 
Supp. 2008); 38 C.F.R. § 1.911, 3.500, 3.501, 3.552 (2008).

2.  For the period from March 1, 2006 through June 30, 2006, 
the overpayment of compensation benefits was created 
properly.  38 U.S.C.A. §§ 5112, 5302, 5503 (West 2002 & Supp. 
2008); 38 C.F.R. § 1.911, 3.500, 3.501, 3.552 (2008). 

3. There is no statutory bar to waiver of recovery of the 
Veteran's indebtedness resulting from overpayment of 
compensation benefits from March 1, 2006 through June 30, 
2006.  38 U.S.C.A. § 5302(c) (West 2002 & Supp. 2008); 
38 C.F.R. § 1.963 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA, with its expanded duties, does not 
apply to cases involving the waiver of recovery of 
overpayment claims.  Lueras v. Principi, 18 Vet. App. 435 
(2004); Barger v. Principi, 16 Vet. App. 132 (2002).  
Therefore, the VCAA and its implementing regulations do not 
apply in this matter.

Notwithstanding that the notice and development procedures 
are not controlling in this matter, the Board has reviewed 
the case for purposes of ascertaining that the Veteran has 
had a fair opportunity to present arguments and evidence in 
support of his challenge to the validity of the overpayment.  
The April 2007 statement of the case (SOC) notified the 
Veteran of the relevant statutes and regulations for the 
portion of the appeal being adjudicated below and he was 
provided with an opportunity to respond.  Hence, the Board 
finds that he has been adequately notified of the relevant 
statutes and regulations and had adequate opportunity to 
submit any additional evidence he might have to support his 
appeal.  Accordingly, the Board will address the merits of 
his claim. 

B.	Factual Background

Historically, the record indicates the Veteran was involved 
in an accident during service that resulted in transverse 
myelopathy and quadriplegia.  A November 1951 rating decision 
granted him a 100 percent rating and special monthly 
compensation on account of loss of use of both hands, both 
feet and loss of function of bowel and bladder, effective the 
day after his discharge from service.  

In September 1952, after being informed by a VAMC that the 
Veteran was under its care, the RO notified the Veteran that 
his payments were being reduced while he was being maintained 
by VA.  An August 1955 letter informed him that VA had 
received notice he was no longer being maintained by VA and 
his payments were being reinstated in full.

A January 1959 decision granted the Veteran additional aid 
and attendance benefits under 38 U.S.C.A. § 314(r) 
(recodified in 1991 as 38 U.S.C.A. § 1114(r)) effective 
October 1, 1958.  The letter notifying him of the decision 
states he would not be entitled to these additional benefits 
whenever he was maintained by the Government.  

A May 1987 rating decision granted an additional aid and 
attendance allowance based on the need for a higher level of 
care pursuant to 38 U.S.C.A. § 314(r)(2) (recodified in 1991 
as 38 U.S.C.A. § 1114(r)(2)), subject to the provisions of 
38 C.F.R. § 3.552(b)(2), effective February 12, 1986.  

A September 20, 2005 Hospital Adjustments Audit shows that 
the Veteran had been hospitalized by VA from January 27, 2005 
to June 21, 2005 and states that the compensation overpayment 
was $9,401.  This audit report notes the claims file did not 
contain any evidence of the hospitalization, including any 
AMIE/CAPRI notification of the hospitalization.  Records 
subsequently added to the claims file clarify that the 
Veteran was admitted to a VA nursing home care unit on 
January 27, 2005, hospitalized at a VAMC on June 21, 2005, 
and transferred back to a VA nursing home care unit on July 
22, 2005.  

In February 2006, VA notified the Veteran at his address of 
record and at the VA facility where he was receiving care 
that it had received information he had been under VA care 
since January 27, 2005.  This letter proposed reducing the 
Veteran's special monthly aid and attendance allowance 
effective March 1, 2005 since his care had continued for more 
than one full calendar month.  It also notified him that the 
adjustment would result in an overpayment of benefits.  The 
letter said VA would continue to pay the Veteran the full 
amount of benefits for the next 60 days to allow him time to 
respond with evidence that the proposed adjustment should not 
occur.  It told him he could reduce any potential overpayment 
if he sent VA a statement asking that the payments be 
adjusted immediately.  An attachment to the letter contained 
a preprinted statement for the Veteran to sign indicating 
that he remained under VA care and wanted VA to take 
immediate action to reduce his payments to the rate 
authorized by law.  The Veteran did not respond to the 
February 2006 letter.  

In June 2006, the RO sent the Veteran a letter at his address 
of record and at the VA facility where he was receiving care 
notifying him that in accordance with the February 2006 
proposal his benefits were being reduced effective March 1, 
2005 and that he would receive subsequent notice regarding 
the amount of the overpayment of $9,401.  

In June 2006, the RO received a request for waiver dated in 
January 2006 of overpayment. 

A July 2006 computer printout indicates the Veteran was 
notified he had an overpayment debt of $41,759.  

In July 2006, the RO received a statement dated in January 
2006 from the Veteran's representative that the Veteran was 
in disagreement with an October 2005 proposal to reduce his 
benefits and the debt created by the proposed reduction.  The 
Veteran's representative argued that the Veteran should not 
be liable for an overpayment because sole VA administrative 
error had caused the erroneous award.

An August 2006 decision by the Committee stated that the 
relevant period of overpayment was from March 1, 2005 through 
June 30, 2006.  This decision found that there were no 
statutory bars to a waiver of overpayment and denied the 
Veteran's waiver request.  

A June 3, 2008 VAMC record shows the Veteran remained in a VA 
nursing home care unit.




C.	Legal Criteria and Analysis

Validity of the Debt

The Veteran and his representative argue that the overpayment 
with which the Veteran has been charged was solely the fault 
of VA administrative error and that the overpayment was 
created improperly.  

The Court has held that, when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); 
38 U.S.C.A. § 5302, 38 C.F.R. § 1.911(c), VAOPGCPREC 6-98 
(Apr. 24, 1998).  

In order for the Board to determine whether the overpayment 
was created properly, it must be established that the Veteran 
was not entitled legally to the benefits in question; if 
there was no legal entitlement, it must then be shown that VA 
was responsible solely for the Veteran being paid benefits 
erroneously.  When an overpayment has been made by reason of 
an erroneous award based solely upon administrative error, 
the reduction of that award cannot be made retroactive to 
form an overpayment of debt owed to VA from the recipient of 
the erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. 
§ 3.500(b); Erickson v. West, 13 Vet. App. 495, 499 (2000), 
withdrawn on other grounds, Erickson v. Gober, 20 Vet. App. 
506 (2000).  

Administrative errors include all administrative decisions of 
entitlement, whether based upon mistake of fact, 
misunderstanding of controlling regulations or instructions, 
or misapplication of law.  VAOPGCPREC 2-90 (Mar. 20, 1990).  
Sole administrative error, however, may be found to occur 
only in cases where the Veteran neither had knowledge of, nor 
should have been aware of, the erroneous award.  Further, 
such error contemplates that neither the Veteran's actions 
nor his failure to act contributed to payment pursuant to an 
erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. 
§ 3.500(b)(2); see Jordan v. Brown, 10 Vet. App. 171 (1997) 
(finding that sole administrative error is not present if the 
payee knew, or should have known, that the payments were 
erroneous).
The record reflects the Veteran was receiving additional aid 
and attendance benefits under § 1114(r)(2).  Relevant law and 
regulations provide that, when a Veteran receiving such 
benefits is hospitalized at U.S. government expense, the 
additional allowance authorized by 38 U.S.C.A. § 1114(r)(2) 
will be discontinued effective the last day of the month 
following the month in which the Veteran was hospitalized.  
38 U.S.C.A. § 5503(c); 38 C.F.R. §§ 3.501(b)(2), 3.552(b)(2).  
The record clearly reflects the Veteran has been under 
continuous VA care between January 27, 2005, and as recently 
as June 3, 2008.  This continuing care at U.S. Government 
expense supports that he was not entitled legally to receive 
additional benefits under § 1114(r)(2) as of February 28, 
2005, the last day of the month following the month in which 
he was hospitalized.  38 C.F.R. § 3.501(b)(2), 3.552(b)(2).  
In order for the Board to conclude that the overpayment of 
additional benefits under § 1114(r)(2) from March 1, 2005 
through June 30, 2006 was created improperly, it must find 
that it was based on sole administrative error and that the 
Veteran did not contribute to the creation of the debt.

The Board concludes that the debt created from March 1, 2005 
through February 28, 2006 was due to sole VA administrative 
error and that portion of the debt was created improperly.  
Specifically, the Board finds that the VAMC and VA nursing 
home care unit committed error by not notifying the RO prior 
to the September 20, 2005 audit that the Veteran had been 
under VA care since January 2005.  VA procedure provides for 
both electronic (AMIE/CAPRI) and paper methods through which 
a VAMC is required to notify a RO of any patient status 
change.  VA ADJUDICATION PROCEDURE MANUAL M21-1MR, pt. III, subpt. 
v, ch. 6, § A (2009).  If the VAMC had used one of these 
methods to notify the RO of the Veteran's VA care in a timely 
manner, then the RO would have been able to reduce his 
payments sooner and prevent any substantial overpayment of 
benefits.  Notably, the Court also has held that the RO has 
constructive knowledge of documents generated by a VAMC.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, it is 
VA's burden to be aware that a Veteran is under its care and 
that action may be necessary to adjust benefits as a result.  
VA procedures and regulation do not contemplate that the 
Veteran shares any burden in notifying the RO when he or she 
is hospitalized at a VA facility.  

Moreover, once the RO became aware in September 2005 that the 
Veteran had been under VA care, it should have acted in a 
timely manner to propose reduction of his benefits rather 
than waiting until February 2006.  VA procedures state that, 
once the RO receives notice of a Veteran's hospitalization, 
the hospital adjustment coordinator must review master record 
information to determine whether the hospitalization requires 
any actions be taken.  M21-MR, pt. III, subpt. v, ch. 6, 
§§ A, C.  Once it is determined that a reduction or 
discontinuance of benefits is necessary, then appropriate due 
process procedures must be followed.  Id.

The Board recognizes the Veteran's benefits previously had 
been reduced in 1952 because of VA hospitalization and that 
he was notified in January 1959 that he was not entitled to 
receive additional aid and attendance benefits while being 
maintained by the U.S. Government.  However, these actions 
occurred between 45 and 55 years prior to when he was 
hospitalized in 2005 at the age of 76.  Hence, it would be 
unreasonable to expect that the Veteran would remember that 
his benefits had been reduced because of VA hospitalization 
about 50 years previously and that they likely would need to 
be adjusted in 2005 for the same reason.  Additionally, as 
argued by the Veteran's representative, VA took timely action 
in 1952 on its own to adjust the Veteran's benefits after 
being notified by the VAMC that the Veteran was under VA 
care.  Thus, even if the Veteran remembered his benefits had 
been adjusted due to VA hospitalization more than 50 years 
earlier, he still would not have been expected to believe he 
was under a duty to notify VA that he was being hospitalized 
since he had not taken such action previously.  As noted, VA 
procedures and regulation do not place such a burden on the 
Veteran.

The Board also notes that the December 1987 rating decision 
states that he was receiving compensation under § 1114(r)(2) 
subject to the requirements of 38 C.F.R. § 3.552(b)(2).  This 
decision did not inform the Veteran what these requirements 
were, however, and it would be unreasonable to expect, based 
on his age and condition, that he would be able to access and 
have actual knowledge of these regulations.  

While the record contains some inconsistencies with dates 
indicating that the Veteran and his representative may have 
been made aware as early as October 2005 that he was 
receiving benefits to which he was not entitled, the record 
does not contain any letters from VA to the Veteran about the 
erroneous award until February 2006.  Additionally, the 
letters dated in January 2006 were not received by the RO 
until July 2006; thus, it is unclear whether the inconsistent 
dates may have been typographical errors.  Hence, the 
evidence does not demonstrate clearly that the Veteran had 
knowledge prior to February 2006 that he was receiving 
benefits to which he was not entitled or that he otherwise 
acted or failed to act in such a way as to perpetuate the 
error.  In such a situation, the benefit of the doubt must be 
resolved in the Veteran's favor, and the conclusion must be 
that he was unaware prior to VA notification in February 2006 
that he was receiving additional benefits erroneously.

Based on this evidence, the Board concludes that the Veteran 
did not have actual knowledge and could not have been 
expected to know that he was receiving additional aid and 
attendance benefits erroneously because of his admission to 
VA care in January 2005.  Until the Veteran was notified in 
February 2006 that his hospitalization required a reduction 
in his benefits, it was sole VA administrative error that he 
continued to be paid additional aid and attendance benefits 
when he was not entitled to them legally.  

The Board further finds that the portion of the debt created 
from March 1, 2006 through June 30, 2006 was created 
properly.  Once the February 2006 letter notified the Veteran 
that he had been receiving compensation to which he was not 
entitled, he then had actual knowledge that he was receiving 
such benefits improperly and he was obligated to inform VA 
that he remained under VA care and that his payments should 
be stopped immediately so as to mitigate any potential 
overpayment.  Hence, at that point, the Veteran's failure to 
act perpetuated the error.  The Board recognizes that the 
February 2006 proposal states that payments only would be 
made for 60 days from the date of the letter but the record 
reflects payments were made for more than 60 days until June 
2006.  While this fact suggests continuing VA administrative 
error, it was no longer sole administrative error, because 
the Veteran could have acted to stop these continuing 
payments once the February 2006 letter gave him actual 
knowledge that he was receiving benefits incorrectly.  See 
Jordan, 10 Vet. App. at 175.  Thus, the overpayment from 
March 1, 2006 (the first day of the month following the month 
when VA notified the Veteran that he had been receiving 
additional compensation inappropriately) through June 30, 
2006, was created properly as it did not result solely from 
VA administrative error.

Accordingly, the Board finds that the overpayment from March 
1, 2005 through February 28, 2006 was solely the result of VA 
administrative error and that portion of the debt was not 
created properly and cannot be charged legally to the 
appellant.  See Erickson, 13 Vet. App. at 499.  The 
overpayment from March 1, 2006 through June 30, 2006 was 
created properly as the record clearly shows the Veteran had 
actual knowledge at that time that he was receiving 
additional compensation erroneously and his failure to act to 
prevent continuing overpayment perpetuated the error.

Statutory Bars to Waiver of Recovery of Overpayment

Under 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963, a finding of 
fraud, misrepresentation, or bad faith precludes waiver of 
recovery of an overpayment.  The Committee's August 2006 
waiver denial concluded that the facts in this case did not 
show the presence of fraud, misrepresentation, or bad faith.  
The Board concurs with the Committee's conclusion regrading 
the absence of fraud, misrepresentation, or bad faith in this 
case.  The Veteran's actions (or inaction) once he was 
notified he had been receiving benefits erroneously were, at 
most, negligent in character, and not intentional acts that 
would constitute one of the statutory bars to recovery.  
Accordingly, there is no statutory bar to waiver of recovery 
of the properly created overpayment indebtedness from March 
1, 2006 through June 30, 2006.


ORDER

The indebtedness due to overpayment of compensation from 
March 1, 2005, through February 28, 2006, was not created 
properly; to this extent the appeal is granted. 

The indebtedness due to overpayment of compensation from 
March 1, 2006, through June 30, 2006, was created properly 
and there is no statutory bar to waiver of recovery of 
overpayment from March 1, 2006, through June 30, 2006; to 
this extent, the appeal is denied.

REMAND

In light of the Board's decision finding that the amount of 
the Veteran's overpayment was not created validly for the 
period from March 1, 2005, through February 28, 2006, the 
amount of remaining overpayment of additional aid and 
attendance compensation from March 1, 2006, through June 30, 
2006, needs to be recalculated.  

The issue also remains whether recovery of this debt should 
be waived under the standard of equity and good conscience.  
Pursuant to 38 U.S.C.A. § 5302(c), VA may grant a waiver of 
recovery of an overpayment if the collection of the debt 
would be against "equity and good conscience."  38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.963(a).  The following criteria must be 
considered in determining whether recovery would be against 
equity and good conscience: (1) fault of the debtor; 
(2) balancing of fault of the debtor against VA fault; (3) 
whether collection of the debt would cause the debtor undue 
hardship; (4) whether collection of the debt would defeat the 
purpose of the VA benefit; (5) whether waiver of the debt 
would result in unjust enrichment to the debtor; and (6) 
whether the debtor has changed his or her position to his or 
her detriment in relying upon the VA benefit.  38 C.F.R. 
§ 1.965(a).

The Board notes that, although the August 2006 Committee 
decision considered the standard of equity and good 
conscience, the April 2007 SOC was incomplete and neither 
considered this standard nor provided the Veteran with the 
regulations governing the standard of equity and good 
conscience.  The SOC focused instead on whether the debt was 
created validly.  While it would have been appropriate for 
the RO to consider the issue of the validity of the debt 
together with the issue of waiver in the SOC, the RO did not 
do so.  Accordingly, on remand, due process procedures 
require that consideration of the standard of equity and good 
conscience occur.  See 38 U.S.C.A. § 5302; VAOPGCPREC 6-98 
(Apr. 24, 1998); Schaper, 1 Vet. App. at 437.  

The Veteran's request for waiver contends that a financial 
hardship exists.  The record reflects the Veteran submitted 
an incomplete Financial Status Report (FSR) in July 2006.  
The RO subsequently requested that the Veteran submit a 
complete FSR; he did not respond.  Since that time, it 
appears that the Veteran's financial status has changed.  
Most notably, in April 2007, the Veteran's spouse died.  
While his compensation award was adjusted subsequently to 
reflect this dependency status change, an accurate assessment 
of his present financial situation cannot be made without 
attempting to obtain additional financial information from 
him.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Calculate the overpayment remaining for 
the period from March 1, 2006 through 
June 30, 2006, based on the Veteran's 
continued receipt of additional aid and 
attendance benefits while he was under VA 
care.  

2.	Contact the Veteran and ask him to 
complete a Financial Status Report (VA 
Form 20-5655) listing all monthly income, 
monthly expenses, assets, and debts. 

3.	Thereafter, refer the Veteran's request 
for waiver of recovery of overpayment to 
the Committee for consideration of 
whether collection of the remaining debt 
for the period from March 1, 2006, 
through June 30, 2006, would be against 
equity and good conscience.  If recovery 
of this overpayment is not waived, the 
Veteran and his representative should be 
provided a supplemental SOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


